Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front frame configured to be coupled to the side walls so as to be selectively removable of claim 20 and the front portion with casters and a rear portion that remains in place of claims 21-25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner considers claims 21-25 to be directed to an unshown/described embodiment since the claims contain subject matter directed to the embodiment shown in figures 8A-8D (rollers/casters) and the embodiments shown in figure 1-6 (the rear portion of the bottom panel is stationary). Therefore the subject matter of the claims is considered to be new matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,925,371 to Charter. Charter teaches a cabinet system comprising two side walls having front and rear edges. A pair of doors are arranged proximate the front edges of the side walls. A bottom panel is arranged between the two side walls. The bottom panel is composed a rear fixed portion (12) and a front slidable portion (17). As best seen in figure 6, the front portion slides over the rear portion due to the bar (25). The movement of the front portion exposes a floor space for tall bottles as best seen in figure 1. 

Claim(s) 1, 2, 6-8, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,274,685 to Bradshaw. Bradshaw teaches a cabinet system comprising two side walls (24,24’) with a door (14). A bottom panel is composed of a fixed rear portion (22) and slidable front portion (16). The front portion slides forward to expose a floor space as best seen in figure 2. Rolling members (48,48’) are mounted to the lower surface of the front portion as best seen in figures 3 and 4. A toe kick panel (36) is attached to the front portion of the bottom panel and moves with the front portion. The front portion moves over the rear portion as best seen in figure 4.  As best seen in figure 3 and 4 the side walls includes a guide groove (44b, 44b’) on the inner surface. The sides (46,46’) of the front portion include a slide (42a, 42a’) that interacts with the guide groove. The bottom rails (34,34’) are considered to be the front frame attached to the side walls.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,274,685 to Bradshaw. 
For further clarification regarding claims 9-13, Bradshaw discloses every element as claimed and discussed above except a electric motor or actuator moving the bottom panel in response to a user interface. It is admitted prior art that it is well known in the art of cabinets, drawers, shelves, and tables to provide an electric motor or actuator to open or close (horizontally or vertically) an item (door, drawer, shelf, tray) in response to a user interface (button, or remote) located close to a user to provide automated opening/closing of the item. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the office action mailed 06/09/2022. See MPEP 2144.03. Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Bradshaw by adding an electric motor or electric actuator to the sliding bottom panel and a user interface to the front as is known in the art to automate movement of a drawer/shelf/door and control via a conveniently located user interface. In addition, it has been held that automating a manual activity of a device involves only routine skill in the art. See MPEP § 2144.04 (III). 
For further clarification regarding claim 24 and 25, Bradshaw discloses every element as claimed and discussed above except a latching assembly with a sliding bolt. It is admitted prior art that it is well known in the art of cabinets, doors, and drawers to provide a sliding bolt as a easy to use latching assembly to keep and item (door, drawer, shelf, etc.) closed/secured when desired. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the office action mailed 06/09/2022. See MPEP 2144.03. Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Bradshaw by adding a sliding bolt as known in the art as an easy to use latch to keep an item closed/secured.  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,274,685 to Bradshaw in view of US Patent 7,090,318 to Brown. Bradshaw discloses every element as claimed and discussed above except a pair of doors slid back into a position between the side walls. Brown teaches a cabinet with a pair of door that are mounted to hinges (20,30). The hinges are mounted to drawer slides (14) that allow the door to open and then slide into the cabinet. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Bradshaw using two doors mounted to the side walls via slides and hinges as taught by Brown to clear the doors out of the way when opened. 




Response to Arguments
Applicant’s arguments filed 10/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No objections to the Official notices were expressed and therefore the statements made are considered admitted prior art. Per 2144.03, “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           
/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637